POLEN, Judge.
Donna F. Story appeals an administrative hearing officer’s decision that HRS is entitled to recoup $565 in Aid for Dependent Children (AFDC) and food stamp benefits which they overpaid appellant. Appellant seeks to apply the doctrine of equitable es-toppel to bar HRS from recovering the overpayment by reducmg her current benefits. We affirm.
Appellant relies on Fraga v. Department of Health and Rehabilitative Services, 464 So.2d 144 (Fla. 3d DCA 1984), to support her claim of equitable estoppel. However, we find Fraga inapposite. Ms. Story properly reported her new employment status to HRS. However, HRS continued to pay her benefits at the same rate until one year later. Then HRS advised her of the overpayment, and that the $565 would be recouped by reducing her benefits accordingly.
This case is directly on point with our decision in Lends v. State of Florida, Department of Health and Rehabilitative Services, 659 So.2d 1255 (Fla. 4th DCA 1995). In Lewis, involving a similar ease of HRS overpayment for over nine months following the recipient’s proper reporting of a status change, we held this did not constitute the same type of agency indifference in the face of detrimental reliance as was experienced by the physician/HRS payee in Fraga. On the authority of Lewis, we affirm.
DELL and STONE, JJ., concur.